ORDER
The Disciplinary Review Board on January 13, 1999, having filed with the Court its decision concluding that a letter of admonition should be issued to KARL A. FENSKE of MORRIS-TOWN, who was admitted to the bar of this State in 1977, for violation of RPC 1.15(a) (improper release of escrow funds), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
*145ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.